DETAILED ACTION

1.    This Action is in response to Applicant's claims filed on 06/30/2017.

2.    Claims 1-20 are pending in the present application.

3.    The present application, filed on or after March 16,2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
4.    The information disclosure statements (IDS) submitted on 06/30/2017 (3), 02/07/2018, and 11/12/2018 are in compliance with the provisions of 37CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.

Double Patenting
5. 	The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A non-statutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
	A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
6. 	Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
	          Claims 21-40 are rejected on the ground of non-statutory obviousness-type double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10/977,594.  Although the conflicting claims are not identical, they are not patentably distinct from each other because it is well settled that the omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before". in re Karlson, 136 USPQ 184 (CCPA 1963. 
	
Claim Rejections - 35 USC § 103
7.  	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
 	A patent fora claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability s hall not be negated by the manner in which the invention was made.
8.  	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S.1,148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2.  	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4.  	Considering objective evidence present in the application indicating obviousness or non-obviousness.
9. 	Claims 21, 29 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Wood et al US Application No. 2012/0143648) in view of Brooks et al (Patent Publication No. 20070150329 A1, hereafter Brooks).
 	Regarding claims 21, 27-29 and 35 Wood et al US Application No. 2012/0143648) teaches responsive to a standby  device receiving first configuration data from a first workflow device [Paragraph 0054], causing the standby device to install firmware in memory of the standby device and/or configuring settings of the standby device according to settings information [Paragraph 0049], wherein the first configuration data received by the standby device differs from second configuration data stored in memory of a second workflow device [Paragraph 0010]. Wood fails to teach but Brook teaches introducing the standby device into a workflow environment in substitution for the first workflow device [Paragraph 0105].  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Wood to include the teachings of Brook, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
 	Regarding claim 27, Wood further teaches wherein the fleet of devices further comprises a plurality of workflow devices, each of the plurality of workflow devices having been assigned a job in the workflow environment [Paragraph 0023]. 	Regarding claim 28, Wood further teaches wherein the fleet of devices further comprises a plurality of standby devices, each of the plurality of standby devices residing on standby to one or more of the plurality of workflow devices [Paragraph 0048].	
10. 	Claims 22-24, 30-32 and 36-38 are rejected under 35 U.S.C. 103 as being unpatentable over Wood et al US Application No. 2012/0143648) in view of Brooks et al (Patent Publication No. 20070150329 A1, hereafter Brooks) in further view of Bengston (US Patent No. 6,728,947).
  	Regarding claims 22-24, 30-32, and 36-38, Wood fails to teach but Bengston teaches one or more standby devices each configured to broadcast status information to at least one of a plurality of workflow devices, wherein the status information comprises one or more of an identity, a location and a status indicating availability of standby device, selecting the standby device based at least in part on the status information (Column 2, lines 3-6; Column 5, lines 5-12 and Column 16, lines 5-8). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Woods and Brooks to include the teachings of Bengston, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  
 	
Allowable Subject Matter
10. 	Claims 25-26, 33-34, and 39-40 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claims 25-26, 34-35, and 39-40, prior art of record fail to teach wherein, prior to causing the standby device to install firmware in memory of said standby device and/or configuring settings of said standby device according to settings information, the method further comprises: responsive to a triggering event having occurred with respect to the first workflow device, causing the first configuration data to be sent from the first workflow device to the standby device, wherein the triggering event comprises detecting one or more of: a device failure, scheduled downtime, a production requirement, a loss of connectivity in respect of another workflow device, a deviation from a parameter value, and a user input.
Conclusion
11. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See the attached PTO-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROMAIN JEANTY whose telephone number is (571)272-6732. The examiner can normally be reached M-F 9AM to 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O’Connor can be reached on 571 272-6787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROMAIN JEANTY/Primary Examiner, Art Unit 3623